Per Curiam.
Following his felony conviction, Stephen Greenberg voluntarily surrendered his license and consented to disbarment. We accept Greenberg’s surrender and order him disbarred.
In 1971, Greenberg was admitted to the practice of law in Nebraska. In March 1993, Greenberg was charged with first degree sexual assault and felony pandering. Greenberg’s case was tried to a jury in the district court for Douglas County, Nebraska. In September 1993, the jury found Greenberg guilty of first degree sexual assault on a child.
Following the verdict, the Nebraska State Bar Association applied for a temporary suspension of Greenberg’s license until the final disposition of pending disciplinary proceedings. On October 4,1993, Greenberg voluntarily surrendered his license. Greenberg admitted that he had violated the Code of Professional Responsibility, as adopted by this court, and his oath of office by engaging in conduct that adversely reflected *359on his fitness to practice law.
We find Greenberg’s conduct reprehensible and indicative of gross moral turpitude. We thus order Greenberg disbarred from the practice of law in Nebraska, effective immediately.
Judgment of disbarment.
White, J., not participating.